DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/16/2018, 04/02/2019, and 02/15/2021 have been considered by the examiner.  

Election/Restrictions
Claims 18 and 29-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/30/2021.  Claims 19-28 and 41 have been cancelled.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Additive manufacturing with reconditioning of used metal powder feedstock.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-7, 11-12, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "the landing unit".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the cooling unit".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown first in the sentence.  Limitations from the claims are shown within parentheses.  Examiner interpretations are shown in italics.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 8, 11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by O'Neill (US 20140186205 A1).  
Regarding claims 1-2 and 14, O'Neill teaches that the metal powder reconditioning apparatus includes an additive manufacturing device, a reducing carried by hand reads on located on the same site, as in claim 1 and a screw reads on the same container or portable building, as in claim 2).  O’Neill teaches that “the conveyor 26 may be eliminated and contaminated residual powder 24 may be 
Regarding claim 8, O’Neill teaches the apparatus of claim 1 as stated above.  O’Neill teaches that “the reducing chamber includes using a screw or other mechanism to generate turbulence and mixing of the contaminated powder” (which reads upon “a comminutor for comminuting the metallic product to produce metallic particles of the metallic product”, as recited in the instant claim; paragraph [0014]; screw reads on comminutor).  O’Neill teaches that “reconditioned powder 40 may be sieved in order to ensure that reconditioned powder 40 is made of granules of an appropriate size” (which reads upon “a classifier or screening apparatus for selecting a predetermined range of sizes of the metallic particles to form the metallic powder”, as recited in the instant claim; paragraph [0019]).  
Regarding claim 11, O’Neill teaches the apparatus of claim 1 as stated above.  O’Neill teaches “producing a component by any additive manufacturing process that uses pulverant material for the base material and creates contaminated waste powder” 
Regarding claims 13 and 15-16, O’Neill teaches the apparatus of claim 1 as stated above.  Regarding limitations recited in claims 13 and 15-16, which are directed to materials worked upon, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP §§ 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over O'Neill (US 20140186205 A1), as applied to claim 1 above, and further in view of Rao et al. (US 20140231262 A1).
Regarding claim 3, O’Neill teaches the apparatus of claim 1 as stated above.  O’Neill teaches that “the reducing chamber is any chamber which includes a reducing fluid, such as hydrogen gas or a reducing liquid” (paragraph [0014]).  

Rao is similarly concerned with being able to reduce a free-flowing feedstock (paragraph [0017]).  Rao teaches “a stainless steel cathode 20 and a carbon anode 30 situated within a housing 40 of an electrolysis cell” (which reads upon “the reduction apparatus comprises an electrochemical cell”, as recited in the instant claim; paragraph [0080]).  Rao teaches that “the housing 40 contains 500 kg of a calcium chloride based molten salt electrolyte 50” (which reads upon “fused salt”, as recited in the instant claim; paragraph [0080]; molten salt reads on fused salt).  Rao teaches that “both the anode 30 and the cathode 20 are arranged in contact with the molten salt 50” (which reads upon “an anode and a cathode are in contact with a fused salt”, as recited in the instant claim; paragraph [0080]).  Rao teaches that “both the anode 30 and the cathode 40 are coupled to a power supply 60 so that a potential can be applied between the cathode and the anode” (which reads upon “and an electrical power supply for applying a cathode potential to the cathode”, as recited in the instant claim; paragraph [0080]).  Rao teaches “significant benefits in being able to reduce a free-flowing feedstock in this way” (paragraph [0017]).  Rao teaches that “the invention may make the production 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the reducing chamber of O’Neill with an electrolysis cell, as taught by Rao to be able to both recondition used powder and create new powdered feedstock with the same component, thus simplifying the apparatus, and to produce metal by direct reduction of naturally occurring minerals as found in ores and sands which is both practically and economically viable  
Regarding claim 4, modified O’Neill teaches the apparatus of claim 3 as stated above.  Rao teaches that “the feedstock is loaded onto the cathode” (which reads upon “a loading unit for loading the feedstock onto a cathode”, as recited in the instant claim; paragraph [0049]).  Rao teaches that “the feedstock may comprise particles derived from a crushed slag, for example a slag formed by heating a mineral sand or ore” (which reads upon “a pre-heat unit for heating the feedstock and the cathode for immersion into the fused salt”, as recited in the instant claim; paragraph [0015]).  
Regarding claim 5, modified O’Neill teaches the apparatus of claim 3 as stated above.  Rao teaches that “after this time, the cell was cooled and the cathode removed and washed to free salt from the reduced feedstock” (which reads upon “the cathode carrying the metallic product is removable from the electrochemical cell, and in which the reduction apparatus comprises a cooling unit for cooling the cathode and the metallic product”, as recited in the instant claim; paragraph [0089]).  Regarding limitations recited in claim 5, which are directed to the manner of operating a disclosed 
Regarding claims 6-7, modified O’Neill teaches the apparatus of claim 3 as stated above.  Rao teaches that “the cathode 20 and the anode 30 are both substantially horizontally oriented” (paragraph [0081]).  Regarding limitations recited in claim 6, which are directed to the manner of operating a disclosed device, i.e., after the feedstock is loaded onto the cathode in the loading unit, the cathode carrying the feedstock is moved horizontally until it is positioned beneath the anode, and the anode and the cathode are then lowered into the fused salt, and after reduction of the feedstock to produce the metallic product, the anode and the cathode carrying the metallic product are raised out of the fused salt, before the cathode carrying the metallic product is moved horizontally into the cooling unit, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP §§ 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over O’Neill et al. (US 20140186205 A1), as applied to claim 8 above, and further in view of Elsen et al. (US 20170151609 A1).
Regarding claim 9, O’Neill teaches the apparatus of claim 8 as stated above.  
O’Neill is silent regarding in which the processor comprises a spheroidising apparatus for spheroidising the metallic particles to produce the metallic powder.  
Elsen is similarly concerned with a free-flowing powder (paragraph [0016]).  Elsen teaches that “the spherical particles form a free-flowing powder, which is helpful, especially when processing by layers” (paragraph [0016]).  Elsen teaches that “the inventive process can provide that the spherical amorphous metal alloy powder be produced by atomization, preferably in an inert gas, in particular argon, especially preferably in an inert gas whose purity is 99.99%, 99.999% or higher” (paragraph [0043]).  Elsen teaches that “atomization can produce powder particles with a spherical shape in a simple and economical way” (paragraph [0044]).  Elsen teaches that “the use of a noble gas, especially argon or highly purified argon during the atomization has the effect that the powder contains as few interfering impurities such as metal oxides as possible” (paragraph [0044]).  
.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over O’Neill et al. (US 20140186205 A1), as applied to claim 8 above, and further in view of Pressacco et al. (US 20150034123 A1).
Regarding claim 10, O’Neill teaches the apparatus of claim 8 as stated above.  
O’Neill is silent regarding in which the processor comprises a magnetic separator for separating ferromagnetic particles from non-ferromagnetic particles in the metallic particles or the metallic powder.  
Pressacco is similarly concerned with the recovery and regeneration of metal powder in EBM (Electron Beam Melting) applications (paragraph [0002]).  Pressacco teaches “a magnetic separator 11 which is positioned downstream of the filter means 4, for extraction of particles of magnetic material from the powder recovered from the sandblasting environment and the EBM machine” (paragraph [0077]).  Pressacco teaches that “how the sequence of operations for filtering, separating the magnetic particles and sieving may be modified depending on the production requirements and the powder recirculation system” (paragraph [0128]).  
.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over O’Neill et al. (US 20140186205 A1), as applied to claim 1 above, and further in view of Monk et al. (US 20140165783 A1).
Regarding claim 12, O’Neill teaches the method of claim 1 as stated above.  O’Neill teaches “producing a component by any additive manufacturing process that uses pulverant material for the base material and creates contaminated waste powder” (paragraph [0012]).  
O’Neill is silent regarding in which the additive-manufacturing apparatus comprises a spray-coating apparatus, such as a plasma- spray-coating apparatus.  
Monk is similarly concerned with methods of recovering bond coats in their oxidized and/or reduced forms (paragraph [0007]).  Monk teaches “air plasma spray and/or electron beam physical vapor deposition processes” (which reads upon “a spray-coating apparatus”, as recited in the instant claim; paragraph [0011]).  Monk teaches that “the coating layers are applied such as by using high velocity oxy-fuel (HVOF) and/or plasma spray techniques, where powdered bond coating and barrier coating are propelled at high 
O’Neill teaches “using any additive manufacturing process that uses pulverant material for the base material and creates contaminated waste powder” (paragraph [0012]).  Monk teaches that plasma spray techniques use powdered bond coating and barrier coating (pulverant material) and generate waste” (paragraph [0004]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify use spray coating, as taught by Monk, as the additive manufacturing process of O’Neill to minimizes the cost of waste disposal, reduce the amount of new materials, and help in preserving natural resources.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over O’Neill et al. (US 20140186205 A1).
Regarding claim 17, O’Neill teaches the method of claim 1 as stated above.  O’Neill is silent regarding the daily throughput of metallic powder.  However, it has been held that "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.  See MPEP § 2144.04 IV. A.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/REBECCA JANSSEN/Primary Examiner, Art Unit 1733